10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 17-40913-lkg Doc90 Filed 01/13/20 Page1of3

FILED

Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)

Kristin A. Zilberstein, Esq. (SBN 200041) JAN 13 2020
GHIDOTTI | BERGER

1920 Old Tustin Ave. CLERK, U.S BANKRUPTCY COURT
Santa Ana, CA 92705 SOUTHERN DISTRICT, ILLINOIS

Tel: (949) 427-2010
Fax: (949) 427-2732
Email: mghidotti@ghidottiberger.com

Authorized Agent for Secured Creditor,
Reliant Loan Servicing LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS— BENTON DIVISION

In Re: Chapter 13

Leo J. Whitlock and Gina M. Whitlock, BK Case No.: 17-40913

WITHDRAWAL OF Notice of Mortgage Payment
Change (Doc in Claims register filed on October 10,
2019 related to Claim#2)

Debtor.

ee i ee di i i el

 

Reliant Loan Servicing LLC, its Successors and Assigns, hereby withdraws Notice of

Mortgage Payment Change (Doc in Claims register filed on October 10, 2019 related to Claim#2).

Dated: January 7, 2020
Agent for Reliant Loan Servicing LLC, its
Successors and Assigns

Page 1

 

WITHDRAWAL
Case 17-40913-lkg Doc90 Filed 01/13/20 Page 2of3

CERTIFICATE OF SERVICE

On January 7, 2020, I served the foregoing documents described as Withdrawal on the following
individuals by electronic means through the Court’s ECF program:

COUNSEL FOR DEBTOR
Ronald Allan Buch
Email: Belleville@tbcwam.com

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. ep
d pn

ren Simonton

On January 7, 2020, I served the foregoing documents described as Withdrawal on the following
individuals by depositing true copies thereof in the United States mail at Santa Ana, California enclosed
in a sealed envelope, with postage paid, addressed as follows:

 

DEBTOR TRUSTEE

Leo J. Whitlock Russell C Simon

12 Edgewood Rd Chapter 13 Trustee

Mount Vernon, IL 62864-2625 24 Bronze Pointe
Swansea, IL 62226

JOINT DEBTOR

Gina M. Whitlock U.S. TRUSTEE

12 Edgewood Rd Office of the U.S. Trustee

Mount Vernon, IL 62864-2625 Becker Bldg, Room 1100

401 Main St
Peoria, IL 61602

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Lauren Simonton
Case 17-40913-lkg Doc90 Filed 01/13/20 Page 3of3

CERTIFICATE OF SERVICE

On January 7, 2020, I served the foregoing documents described as Withdrawal on the following
individuals by electronic means through the Court’s ECF program:

COUNSEL FOR DEBTOR
Ronald Allan Buch
Email: Belleville@tbcwam.com

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

/s/ Lauren Simonton
Lauren Simonton

On January 7, 2020, I served the foregoing documents described as Withdrawal on the following
individuals by depositing true copies thereof in the United States mail at Santa Ana, California enclosed
in a sealed envelope, with postage paid, addressed as follows:

 

DEBTOR TRUSTEE

Leo J. Whitlock Russell C Simon

12 Edgewood Rd Chapter 13 Trustee

Mount Vernon, IL 62864-2625 24 Bronze Pointe
Swansea, IL 62226

JOINT DEBTOR

Gina M. Whitlock U.S. TRUSTEE

12 Edgewood Rd Office of the U.S. Trustee

Mount Vernon, IL 62864-2625 Becker Bldg, Room 1100

401 Main St
Peoria, IL 61602

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

/s/ Lauren Simonton
Lauren Simonton
